
	
		I
		111th CONGRESS
		1st Session
		H. R. 2974
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. Campbell (for
			 himself, Mr. Buyer, and
			 Mr. Brown of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals eligible for veterans health benefits to contribute to health
		  savings accounts.
	
	
		1.Allowance of individuals
			 eligible for veterans health benefits to contribute to health savings
			 accounts
			(a)In
			 generalParagraph (1) of section 223(c) of the Internal Revenue
			 Code of 1986 (relating to defining eligible individual) is amended by adding at
			 the end the following new subparagraph:
				
					(C)Special rule for
				individuals eligible for veterans health benefitsFor purposes of
				subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual
				receives periodic hospital care or medical services under any law administered
				by the Secretary of Veterans
				Affairs.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
